Opinion issued January 10, 2013




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-01056-CV
                                    ____________

LEAH ANGLE, INDIVIDUALLY AND AS NEXT FRIEND OF HER MINOR
  CHILD SEDAIREN CAMPBELL, AND HARDY MOORE, Appellants

                                         V.

                   RENT-A-CENTER TEXAS, L.P., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1229067


                          MEMORANDUM OPINION

      This is an attempted appeal from an order granting a motion to compel

arbitration. A partial clerk’s record was ordered so this Court could determine its

jurisdiction. The record was filed December 5, 2012.
      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be

appealed only if authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001).

      Here, the record reveals that no final judgment has been entered in this

pending case. The record contains the trial court’s order granting appellee’s motion

to compel arbitration. The order does not dismiss the underlying litigation. An

order granting a motion to compel arbitration that does not dismiss the underlying

litigation is not an appealable interlocutory order. See In re Gulf Exploration, LLC,

289 S.W.3d 836, 840 (Tex. 2009).

      On November 29, 2012, the Court notified the parties of its intent to dismiss

the appeal for want of jurisdiction unless appellant filed a response demonstrating

this court’s jurisdiction on or before December 10, 2012. See TEX. R. APP. P.

42.3(a). Appellant has not filed a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2